USCA11 Case: 19-14741        Date Filed: 12/29/2020   Page: 1 of 12



                                                               [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-14741
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 9:19-cv-81179-RAR


ILLOOMINATE MEDIA, INC.,
LAURA LOOMER,
A Florida Individual,

                                                                Plaintiffs-Appellants,

                                       versus

CAIR FLORIDA, INC.,
A Florida Corporation,
CAIR FOUNDATION,
A District of Columbia Corporation,
TWITTER INC.,
A Delaware Corporation,
JOHN DOES 1-5,
                                                               Defendants-Appellees.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                             (December 29, 2020)
         USCA11 Case: 19-14741       Date Filed: 12/29/2020   Page: 2 of 12



Before NEWSOM, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:

                                          I.

      Twitter banned Laura Loomer, a self-described political activist and

journalist, from using its platform in 2018. It claimed that one of her tweets

violated its Terms of Service; Loomer tells a different story. She thinks that CAIR

Foundation, a self-described Muslim civil rights group, conspired with Twitter and

CAIR-Florida, one of CAIR Foundation’s independent chapters, to ban her

account. According to Loomer, the trio targeted her because they disagree with her

political views.

      Loomer and her company, Illoominate Media, sued CAIR Foundation,

CAIR-Florida, John Does 1-5, and Twitter in Florida state court for violations of

state law—though they never served Twitter or the John Does and eventually

dismissed Twitter from the case. Most of their claims center on CAIR

Foundation’s actions; they think that CAIR Foundation and Twitter have a “special

relationship” such that Twitter gives CAIR Foundation a “role in deciding what

ideas and voices Twitter will silence.” According to the plaintiffs, CAIR-

Foundation “acted in concert” with CAIR-Florida to instruct Twitter to ban




                                          2
          USCA11 Case: 19-14741       Date Filed: 12/29/2020    Page: 3 of 12



Loomer’s account. Their amended complaint references CAIR-Florida only a

handful of times.

      CAIR Foundation removed the case to federal court on the basis of diversity

jurisdiction. Though it acknowledged that CAIR-Florida posed a barrier to

complete diversity because it was a citizen of the same state as the plaintiffs, it

argued that CAIR-Florida was fraudulently joined to defeat diversity jurisdiction

and should not be considered when determining the court’s jurisdiction.

      The district court agreed. It found that there was no possibility that the

plaintiffs could prove a cause of action against CAIR-Florida—Loomer and

Illoominate did not explain how CAIR-Florida conspired with CAIR Foundation or

how it was involved in triggering Twitter’s ban. The district court accordingly

denied the plaintiffs’ motion to remand and dismissed CAIR-Florida from the case.

      It then dismissed the plaintiffs’ one remaining claim—tortious interference

with a business relationship. It found that the plaintiffs could not identify a

protected business relationship that CAIR Foundation interfered with and,

regardless, Twitter’s decision to ban Loomer was protected under Section 230 of

the Communications Decency Act. If Twitter could not be held liable for banning

Loomer’s account, neither could CAIR Foundation.

      Loomer and Illoominate appeal the district court’s denial of their motion to

remand and dismissal of their tortious interference claim. We affirm on both


                                           3
          USCA11 Case: 19-14741        Date Filed: 12/29/2020     Page: 4 of 12



fronts—the plaintiffs fraudulently joined CAIR-Florida in order to defeat diversity

jurisdiction, and they failed to show a business relationship protected under Florida

law to make out a claim for tortious interference against CAIR Foundation.

                                            II.

      The existence of federal subject matter jurisdiction is a question of law that

we review de novo. Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th

Cir. 1998). A civil case filed in state court may be removed by the defendant to

federal court if the case could have originally been brought in federal court based

on diversity of citizenship. 28 U.S.C. § 1441(a). The parties must be completely

diverse; each plaintiff must be diverse from each defendant. Triggs, 154 F.3d at

1287. An action removed based on diversity jurisdiction “must be remanded to

state court if there is not complete diversity between the parties, or one of the

defendants is a citizen of the state in which the suit is filed.” Stillwell v. Allstate

Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011) (citation omitted).

      But there’s a catch—if the plaintiff fraudulently joins a non-diverse

defendant to defeat complete diversity, then that non-diverse defendant is not

considered for purposes of the court’s jurisdiction. Triggs, 154 F.3d at 1287. To

establish fraudulent joinder, the removing party must prove either that “there is no

possibility that the plaintiff can prove a cause of action against” the non-diverse

defendant, or that “there is outright fraud in the plaintiff’s pleading of jurisdictional


                                            4
         USCA11 Case: 19-14741        Date Filed: 12/29/2020    Page: 5 of 12



facts.” Id. Courts must evaluate factual allegations in the light most favorable to

the plaintiff when considering fraudulent joinder. Stillwell, 663 F.3d at 1333.

      Turning to the facts of this case, the parties do not dispute that the district

court only had diversity jurisdiction over the removed case if CAIR-Florida was

fraudulently joined. The first question for us, therefore, is whether there was any

possibility that the plaintiffs could prove a cause of action against CAIR-Florida

for conspiring to ban Loomer’s account. Triggs, 154 F.3d at 1287.

      For starters, Loomer and Illoominate offer nothing beyond vague

speculation to indicate that CAIR-Florida was involved in the alleged conspiracy

or acted tortiously to interfere with Loomer and Illoominate’s business

relationships. Though their amended complaint is rife with accusations, references

to CAIR-Florida are few and far between. And none explain how CAIR-Florida

instructed CAIR Foundation or Twitter to ban Loomer’s account. For example, the

plaintiffs claim that CAIR-Florida prevented Loomer from attending a criminal

trial in 2018—but they don’t bring causes of action based on that incident. Their

case is about the ban of Loomer’s Twitter account. And a run-in with CAIR-

Florida outside a courthouse does not show that CAIR-Florida conspired with

CAIR Foundation and Twitter to ban Loomer’s account.

      The plaintiffs also allege that Loomer is a “thorn in the side” of CAIR-

Florida, and that CAIR-Florida “acted in concert” with CAIR Foundation and


                                           5
           USCA11 Case: 19-14741      Date Filed: 12/29/2020   Page: 6 of 12



Twitter to ban her account. But those allegations are speculative, and, without

more, conclusory. Whether an individual acted in concert with another is a legal

conclusion; the plaintiffs needed to also provide factual allegations to show that it

was possible to make out their claims. That link is missing here—Loomer and

Illoominate admit they cannot provide any facts showing that CAIR-Florida was

involved in the ban of Loomer’s account, and instead offer only speculation.

Simply put, they give us no reason to think that a court would find CAIR-Florida

liable for any of the wrongful acts they allege. Id.

      The plaintiffs think the district court applied the wrong standard, but that’s

just not so. The district court properly applied our test from Triggs v. John Crump

Toyota, Inc. and considered whether the plaintiffs made out an arguable claim

against CAIR-Florida. Id. And contrary to what the plaintiffs might think, none of

the allegations from their amended complaint support an inference that CAIR-

Florida acted in concert with CAIR Foundation and Twitter to ban Loomer’s

account.

      The defendants, for their part, provided several sworn statements to buttress

their claims that CAIR-Florida was fraudulently joined. In one, Nathan Bernard

explained that this story originated as a prank. According to Bernard, he and Chris

Gillen decided to convince Loomer that CAIR Foundation was the reason Twitter

banned her account. Bernard stated that CAIR-Florida was not involved in their


                                          6
           USCA11 Case: 19-14741       Date Filed: 12/29/2020    Page: 7 of 12



scheme and that they never mentioned CAIR-Florida to Loomer during the entirety

of the prank. Other affidavits state that, prior to this lawsuit, no one at CAIR-

Florida had spoken with CAIR Foundation about Laura Loomer or Illoominate

Media and no one from CAIR-Florida had contacted Twitter about banning her

account.

      The plaintiffs don’t dispute these affidavits. They instead fault the district

court for considering the affidavits at all. But we have already held that the

process for resolving a claim of fraudulent joinder is similar to the one used for a

motion for summary judgment—a court can consider the plaintiff’s pleadings and

any affidavits or transcripts submitted by the parties when determining if a party

was fraudulently joined. Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir.

1997). And where the plaintiffs do not dispute the defendant’s affidavits, there is

no question of fact for the court to resolve in the plaintiffs’ favor. Legg v. Wyeth,

428 F.3d 1317, 1323 (11th Cir. 2005). We have no reason to question these

undisputed statements that CAIR-Florida was not involved in this case.

      Taking a different tack, the plaintiffs claim that any affidavits the district

court considers must be submitted with the notice of removal. But that too is

wrong; no rule requires a district court to consider only those affidavits filed with

the notice of removal. In fact, it is error for a court to resolve the question of

fraudulent joinder “by refusing to consider the defendants’ submissions.” Id.


                                           7
          USCA11 Case: 19-14741         Date Filed: 12/29/2020   Page: 8 of 12



       Plaintiffs also seem to think that even if the district court was correct to find

fraudulent joinder, it could not dismiss the claims against CAIR-Florida with

prejudice because it lacked subject matter jurisdiction to make a decision on the

merits. But that argument was not raised below and is forfeited on appeal. Mills v.

Singletary, 63 F.3d 999, 1008 n.11 (11th Cir. 1995). In any event, the district

court’s order did not require it to have jurisdiction over CAIR-Florida; this was a

procedural dismissal designed to prevent the plaintiffs from again bringing claims

against CAIR-Florida in this case. See Kent v. Sutker, 40 So. 2d 145, 147 (Fla.

1949) (an adjudication on technical grounds, where the merits do not come into

question, is limited to the point actually decided).

       To sum up, Plaintiffs offered nothing beyond vague speculation that CAIR-

Florida was involved in the plan to ban Loomer from Twitter and did not rebut

CAIR Foundation’s contentions of fraudulent joinder. Because there is no

possibility that the plaintiffs could prove a cause of action against CAIR-Florida,

its joinder was fraudulent.

                                            III.

       We review dismissal for failure to state a claim on which relief can be

granted de novo. Blevins v. Aksut, 849 F.3d 1016, 1018–19 (11th Cir. 2017). A

complaint must contain a short and plain statement of the facts showing that the

plaintiff is entitled to relief. Fed. R. Civ. P. 8(a)(2).


                                             8
         USCA11 Case: 19-14741        Date Filed: 12/29/2020    Page: 9 of 12



      To state a claim under Florida law for tortious interference with a business

relationship, the plaintiff must demonstrate 1) the existence of a business

relationship under which the plaintiff has legal rights; 2) knowledge of that

relationship by the defendant; 3) an intentional and unjustified interference with

the relationship; and 4) damage to the plaintiff as a result. Ethan Allen, Inc. v.

Georgetown Manor, Inc., 647 So. 2d 812, 814 (Fla. 1994).

      As for the first prong, a plaintiff may bring a cause of action alleging

interference with present or prospective customers, but no cause of action exists for

interference with a relationship to the community at large. Id. at 815. There must

be “an actual and identifiable understanding or agreement which in all probability

would have been completed if the defendant had not interfered” to make out this

claim. Id.; see also Ferguson Transp., Inc. v. North American Van Lines, Inc., 687

So. 2d 821, 822 (Fla. 1996).

      Loomer and Illoominate think that CAIR Foundation interfered with two

business relationships: Loomer’s relationship with her Twitter followers and

Loomer’s relationship with Twitter itself. But, for reasons described below,

neither relationship is protected by a tortious interference cause of action.

      To begin, Loomer’s relationship with her Twitter followers is a relationship

with the public at large. The plaintiffs don’t allege that CAIR Foundation

interfered with specific agreements with identifiable customers or donors; instead,


                                           9
         USCA11 Case: 19-14741       Date Filed: 12/29/2020    Page: 10 of 12



they allege that it interfered with Loomer’s relationship with the general Twitter

community. But no matter how economically beneficial that relationship might be,

no cause of action exists for interference with Loomer’s relationship with the

general public. Ethan Allen, 647 So. 2d at 815.

      And the plaintiffs’ claim that CAIR Foundation interfered with Loomer’s

relationship with Twitter gets them no further. In order to show that CAIR

Foundation’s supposed instruction to ban Loomer constituted tortious interference

with a business relationship, the plaintiffs needed to show that Loomer had

“existing or prospective legal or contractual rights” in the use of her Twitter

account. Id. at 814 (quoting Register v. Pierce, 530 So. 2d 990, 993 (Fla. Dist. Ct.

App. 1988)). But the plaintiffs’ amended complaint is devoid of allegations

suggesting that Loomer had legal or contractual rights in her Twitter account. In

fact, Twitter’s Terms of Service, which the plaintiffs do not dispute, allow Twitter

to ban Loomer from its platform for any reason at all. So even if CAIR Foundation

instructed Twitter to ban her account, it did not tortiously interfere with a business

relationship because Loomer did not have legal or contractual rights in the

continued use of her account. Id.

      Loomer and Illoominate argue to no avail that under California law—which

governs Twitter’s Terms of Service—contracts must be “mutual” to be

enforceable, and it would not be “mutual” for Twitter to have the right to cancel


                                          10
         USCA11 Case: 19-14741       Date Filed: 12/29/2020    Page: 11 of 12



Loomer’s account at will. But just because a contract is terminable at will does not

mean it is not “mutual.” See Consolidated Theaters, Inc. v. Theatrical Stage Emp.

Union, Local 16, 447 P.2d 325, 336 (Cal. 1968). And either way, our response to

this argument won’t change the fact that the plaintiffs failed to allege an

interference with actual legal or contractual rights—which they were required to do

to make out this claim. Ethan Allen, 647 So. 2d at 814.

      Because Loomer and Illoominate failed to show interference with business

relationships protected by Florida law, the district court was correct to dismiss their

tortious interference claim. And because they could not make out this claim, we

need not consider whether it was preempted by Section 230 of the

Communications Decency Act.

                                         IV.

      That brings us to the plaintiffs’ final argument. They say that even if all this

is true, the district court erred in not giving them leave to amend their complaint.

But giving leave to amend would have been futile—neither the fraudulent joinder

of CAIR-Florida nor the lack of a protectable business relationship could be cured.

Hall v. United Ins. Co. of America, 367 F.3d 1255, 1263 (11th Cir. 2004).

Plaintiffs already admitted that they do not know of any underlying facts that

would make CAIR-Florida liable for Twitter’s ban of Loomer’s account. And no

amendment can change the nature of Loomer’s relationship with Twitter or with


                                          11
         USCA11 Case: 19-14741       Date Filed: 12/29/2020     Page: 12 of 12



her followers. The district court did not need to grant leave to amend where such

leave would be futile. Id.

      In sum, the district court had jurisdiction to hear this case, and it correctly

found that the plaintiffs had no claim for tortious interference with a business

relationship under Florida law. Accordingly, the judgment of the district court is

AFFIRMED.




                                          12